In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (McDonald, J.), dated March 23, 2011, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff established his prima facie entitlement to judgment as a matter of law on the issue of liability by demonstrating that the defendant driver, in violation of Vehicle and Traffic Law § 1112 (a), failed to yield the right-of-way to him, as he was crossing the street within the crosswalk with the pedestrian “WALK” signal in his favor, and that he was free from comparative fault (see Arazashvilli v Executive Fleet Mgt., Corp., 90 AD3d 682 [2011]; Qamar v Kanarek, 82 AD3d 860 [2011]; Klee v Americas Best Bottling Co., Inc., 60 AD3d 911 [2009]; Sulaiman v Thomas, 54 AD3d 751 [2008]; Voskin v Lemel, 52 AD3d 503 [2008]; cf. Thoma v Ronai, 82 NY2d 736 [1993]; Roman v A1 Limousine, Inc., 76 AD3d 552 [2010]). In opposition, the defendant failed to raise a triable issue of fact (see Benedikt v Certified Lbr. Corp., 60 AD3d 798 [2009]; Sulaiman v Thomas, 54 AD3d 751 [2008]; Rosenblatt v Venizelos, 49 AD3d 519 [2008]), and failed to demonstrate that further discovery was warranted (see Arazashvilli v Executive Fleet Mgt., Corp., 90 AD3d 682 [2011]; Martinez v Kreychmar, 84 AD3d 1037 [2011]; Benedikt v Certified Lbr. Corp., 60 AD3d 798 [2009]; Lopez v WS Distrib., Inc., 34 AD3d 759, 760 [2006]).
Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment on the issue of liability. Skelos, J.E, Eng, Belen and Cohen, JJ., concur.